Case 2:17-cr-20330-NGE-MKM ECF No. 57 filed 07/07/20             PageID.337     Page 1 of 7



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                      Case No. 17-CR-20330
           Plaintiff,
                                                      Honorable Nancy G. Edmunds
v.

MICHAEL EUGENE HARRINGTON,

           Defendant.
                                         /

 OPINION AND ORDER DENYING WITHOUT PREJUDICE DEFENDANT'S MOTION
       FOR RESENTENCING AND REQUEST FOR EARLY RELEASE [52]

     Defendant Michael Harrington is currently in the custody of the Federal Bureau of

Prisons (FBOP) at the FMC Lexington. (ECF no. 52.) Pending before the Court is

Defendant’s motion for resentencing and request for early release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), filed in response to the COVID-19 pandemic. (ECF no. 52.) The

government filed a response under seal. (ECF nos. 55, 56)

     I. Background

     On October 11, 2018, Defendant entered a plea of guilty to one count of conspiracy

to distribute controlled substances- heroin, in violation of 21 U.S.C. §§ 841 and 846. (Rule

11 Plea Agreement, ECF no. 27.) On May 9, 2019, Defendant was sentenced to 36

months of imprisonment, followed by three years of supervised release. (Judgment, ECF

no. 48.)




                                             1
Case 2:17-cr-20330-NGE-MKM ECF No. 57 filed 07/07/20               PageID.338      Page 2 of 7



     II. Analysis

     Defendant files this motion for compassionate release against the backdrop of a

pandemic unprecedented in our lifetime. The prison system has not been exempt from

concerns or cases of COVID-19 within its population. Defendant in his motion alleges that

the BOP website confirms that FMC Lexington has 32 inmates and 1 staff person that

tested positive for COVID-19 as of the beginning of May 2020. (Def.’s Mot. 3, ECF no. 52.)

     As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) provides that

      The court may not modify a term of imprisonment once it has been imposed
      except that—
      (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;
      ...
      ... and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). The provisions require a defendant to both satisfy the

exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

warrant a sentence reduction.

            1. Exhaustion of Administrative Remedies

     As an initial matter, Defendant argues that “upon information and belief” he has



                                              2
Case 2:17-cr-20330-NGE-MKM ECF No. 57 filed 07/07/20             PageID.339     Page 3 of 7



exhausted his administrative remedies and was denied compassionate release and was

told that he did not meet the criteria for same. (Def.’s Mot. 7-8, ECF no. 52.) The

government argues that Defendant has not petitioned the FBOP for compassionate

release. (Gov’t’s Resp. 4, ECF 56.) The Government agrees that Defendant submitted a

request to the FBOP for home confinement, which was denied on May 11, 2020, yet also

alleges that the FBOP reportedly had no record of Defendant having submitted a request

for compassionate release. (Gov’t’s Resp. 15, ECF no. 56.)

     In the early stages of the current pandemic, courts came to various conclusions as

to whether and when the First Step Act’s exhaustion requirement is waivable, some finding

it waivable and others finding it is not. The Sixth Circuit very recently joined the Third

Circuit in ruling that the administrative exhaustion requirement cannot be waived. See

United States v. Alam, 960 F.3d 831 (6th Cir. 2020) (“[B]ecause this exhaustion

requirement serves valuable purposes (there is no other way to ensure an orderly

processing of applications for early release) and because it is mandatory (there is no

exception for some compassionate-release requests over others), we must enforce it.”);

and United States v. Raia, 954 F.3d 594 (3d Cir. 2020). There is no evidence to contradict

this Court’s finding that Defendant did not show that he exhausted his administrative

remedies prior to filing this motion. But even if the Court considered Defendant’s remaining

request, Defendant does not show extraordinary and compelling reasons for release.

            2. There Are No Extraordinary And Compelling Reasons To Grant
               Defendant Compassionate Release

     Defendant moves for release and resentencing under 18 U.S.C. § 3582(c)(1)(A),

seeking compassionate release and specifically asking to be resentenced and released


                                             3
Case 2:17-cr-20330-NGE-MKM ECF No. 57 filed 07/07/20              PageID.340     Page 4 of 7



to home confinement to serve the remainder of his sentence. (Def.’s Mot. 9, ECF no. 52.)

     The applicable Sentencing Commission policy statement limits compassionate

release to a narrow group of defendants with “extraordinary and compelling reasons” for

release, in four categories: (A) Medical Condition of the Defendant, (B) Age of the

Defendant, (C) Family Circumstances, and (D) Other Reasons “[a]s determined by the

Director of the Bureau of Prisons.” See U.S.S.G. § 1B1.13, commentary n.1. Defendant’s

age, 46 years old, does not provide an extraordinary or compelling reason for his release.

Yet the Court considers whether his age and medical conditions in the context of the

current COVID-19 pandemic, are extraordinary and compelling reasons for granting

release.

     The populations most likely to suffer severe illness with COVID-19 are “[o]lder people,

and those with underlying medical problems like cardiovascular disease, diabetes, chronic

respiratory disease, and cancer.” See Coronavirus, World Health Organization,

https://www.who.int/health-topics/coronavirus#tab=tab_1 (visited July 5, 2020); see also

Coronavirus           Disease,          Centers         for     Disease         Control,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html

(visited July 5, 2020) (“As you get older, your risk for severe illness from COVID-19

increases. . . . There are also other factors that can increase your risk for severe illness,

such as having underlying medical conditions.”). Defendant argues that his pre-existing

conditions, including high blood pressure and a history of prior heart valve replacements,

are a basis for compassionate release. (Def.’s Mot. 8 at 20, ECF no. 52.) FBOP medical

records for April and early May 2020, provided under seal by the government, show regular

monitoring of Defendant’s anticoagulation therapy, support a past heart valve replacement,

                                             4
Case 2:17-cr-20330-NGE-MKM ECF No. 57 filed 07/07/20                PageID.341      Page 5 of 7



and show treatment for another common condition that is unrelated to respiratory or

cardiac distress, disease or other symptoms related to COVID-1. (Gov’t’s Mot. Exs. A, B,

ECF no. 56-2, 56-3, *sealed*.) The Court notes that Defendant has not shown that he

suffers from a serious physical condition that “substantially diminishes” his ability to provide

self-care within the FBOP facility at which he is located, and from which he is not expected

to recover. U.S.S.G. § 1B1.13. Commentary n.1(A)(ii). Defendant alleges that he is

exhibiting symptoms of COVID-19, described as “coughing with a continuous tickle in his

upper airway, fever and weakness.” (Def.’s Br. 11, 12, ECF no. 52.) Yet health services

records from May 8, 2020, show that Defendant specifically denied having a cough, and

stated that he needed help with a different and unrelated, medical issue. The record notes

that he “denies any cough, fever, chills . . . .” (Gov’t’s Resp. Ex. A at 2, ECF no. 56-2

*sealed*.) He alleges that the only treatment inmates are receiving at FMC Lexington is

Tylenol and twice daily monitoring of vitals, with a diet of baloney sandwiches.1 (Id. at 12.)

     Defendant has not shown that his medical conditions are extraordinary and

compelling reasons, even when considered under the current circumstances, to grant

compassionate release.2 See e.g., United States v. Atwi, Case No. 18-20607, 2020 W L


       1
        At the time of writing his brief and motion, Defendant alleges that according to
the FBOP website, 32 inmates and 1 staff person had tested positive for COVID-19 at
FMC Lexington. At the time of writing this opinion and order, the FBOP website shows
COVID-19 confirmed active cases at 11 inmates and 0 staff, 245 total have tested
positive. See bop.gov/coronavirus/ , visited June 30, 2020.
       2
       If the Court had determined that Defendant was eligible for sentence reduction
based on “extraordinary and compelling reasons,” the Court would be required to
consider the factors in 18 U.S.C. § 3553(a) prior to granting a motion for compassionate
release. Those factors include the nature and circumstances of the offense,
defendant’s history and characteristics, the seriousness of the offense, the need to
promote respect for the law and provide just punishment for the offense, general and

                                               5
Case 2:17-cr-20330-NGE-MKM ECF No. 57 filed 07/07/20              PageID.342    Page 6 of 7



1910152, at *5 (E.D. Mich. April 20, 2020) (compassionate relief granted to non-violent

offender with a latent tuberculosis diagnosis, serving a four-month sentence); United States

v. Saad, Case No. 16-20197, 2020 WL 2251808 (E.D. Mich. May 5, 2020) (compassionate

relief granted to seventy-one-year-old non-violent offender suffering from kidney disease,

hypertension, pulmonary hypertension, sleep apnea, shingles and a frozen thigh resultant

from a coumadin overdose, with allegation of a diagnosis of suspected recurrent bladder

cancer); and United States v. Zukerman, 2020 WL 1659880 (S.D.N.Y. April 3, 2020)

(sentence modified for seventy-five-year-old with diabetes, hypertension and obesity, to

serve remaining term of imprisonment in home incarceration); see also United States v.

Lotts, 2020 WL 835298 (D.N.M. Feb. 20, 2020) (court denied motion where the defendant

did not provide evidence substantiating his alleged conditions or their severity).

     Based on the failure to exhaust administrative remedies, the Court dismisses

Defendant’s motion without prejudice. See United States v. Alam, 960 F.3d at 836.

     III. CONCLUSION

     Defendant’s motion (52) is DISMISSED without prejudice.

     SO ORDERED.


                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: July 7, 2020



specific deterrence, and the protection of the public. See 18 U.S.C. § 3553(a). The
Court need not reach these factors where Defendant has failed to exhaust his
administrative remedies and has not shown extraordinary and compelling reasons for
modification of his sentence.

                                             6
Case 2:17-cr-20330-NGE-MKM ECF No. 57 filed 07/07/20          PageID.343     Page 7 of 7



I hereby certify that a copy of the foregoing document was served upon counsel of record
on July 7, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           7
